Citation Nr: 0001351	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected vascular headaches, currently rated as 50 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1972 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied an 
increased disability rating in excess of 50 percent for the 
appellant's service-connected vascular headaches.

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  In September 1998, the 
Board remanded this case for examinations of the appellant 
and medical opinions.  

While the RO completed the development requested by the 
Board, the appellant filed a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU 
claim).  In March 1999, the RO issued a rating decision that 
denied this claim.  Thereafter, the appellant filed a timely 
notice of disagreement and substantive appeal of this issue.


REMAND

The appellant is seeking an increased disability rating in 
excess of 50 percent for his service-connected vascular 
headaches.  The appellant is also claiming entitlement to a 
total disability rating (100%) based on individual 
unemployability.

There are several avenues through which an appellant may 
obtain a 100% disability rating. See Norris v. West, 12 Vet. 
App. 413, 417-18 (1999); see also Holland (Lee) v. Brown, 6 
Vet. App. 443, 446-47 (1994).  The first option is through a 
schedular rating.  "Under 38 U.S.C. § 1155, the Secretary is 
authorized to promulgate the Schedule of Rating 
Disabilities[, which] . . . provides the degrees of 
impairment of average earning capability caused by a specific 
disability or a combination of disabilities listed in the 
Schedule . . . , with a maximum rating of 100%, which is 
considered a total disability rating." Norris, supra; see 38 
C.F.R. § 3.321(a) (1999); 38 C.F.R. Part 4 (1999).  Where 
there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (1999).  All disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (1999), except as otherwise 
provided in the rating schedule. See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  

The second option, an extraschedular rating, applies in an 
exceptional or unusual case where a schedular rating is 
inadequate; in that instance, VA will consider whether "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b) (1999); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995); Fisher (Raymond) v. Principi, 4 Vet. App. 
57, 60 (1993). 

As a third option, if the appellant has a certain level of 
schedular rating for a service-connected disability or 
disabilities and "if the veteran presents evidence that he is 
unable to secure a substantially gainful occupation as a 
result of a service-connected disability, he may be entitled 
to a TDIU rating [pursuant to 38 C.F.R. § 4.16(a) (1998)]", 
which is a 100% rating. Norris (Robert), supra; see also 38 
C.F.R. § 4.16(b) (1998) (where appellant does not meet 
minimum schedular criteria set forth in § 4.16(a)). 

In this case, the appellant's service-connected vascular 
headaches, his only compensable service-connected disability, 
is currently assigned the highest schedular rating provided 
under the law for that disorder, i.e., a 50 percent rating.  
See 38 C.F.R. Part 4, Diagnostic Code 8100 (1999).  The 50 
percent rating contemplates migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

A.  	Total Disability Rating Based Upon Individual 
Unemployability 
38 C.F.R. § 4.16

In claiming a total disability rating based on individual 
unemployability, the appellant seeks additional compensation 
under provisions in the law that allow VA to assess the 
impairment that results from a service-connected disability, 
not in terms of the average case, but in terms of the 
particular individual appellant.  38 C.F.R. § 4.16 (1999).  
Section 4.16 allows VA to examine the evidence in a 
particular case and to render a determination that -- 
although the level of disability resulting from the 
service-connected disability or disabilities in a given case 
would, in the average case based on the schedular criteria, 
render a person only, for example, 60 or 70 percent disabled 
-- the individual appellant is nevertheless rendered "unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities."

There are special rules which govern this special 
determination.  First, in most cases it is expected that a 
person claiming that he is totally disabled from 
service-connected disabilities will have one disability rated 
under the schedular criteria that is at least as high as 60 
percent or, if the appellant has more than one 
service-connected disability, that one of them will be rated 
at least as high as 40 percent under the schedular criteria 
with sufficient additional disabilities to result in a 
combined rating of at least 70 percent.  38 C.F.R. § 4.16(a) 
(1999).  If the appellant meets these percentage 
requirements, VA may examine the evidence to see if the 
appellant is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  38 C.F.R. § 4.16(a) (1999).  Second, in 
considering whether a total disability rating is warranted in 
the individual case, VA may consider only the impairment 
resulting from service-connected disabilities and not 
impairment resulting from his nonservice-connected 
disabilities.  38 C.F.R. § 4.16(a) (1999).  Third, VA may not 
consider the effects of advancing age in rendering a total 
disability rating for compensation purposes.  38 C.F.R. 
§ 4.19 (1999).  Finally, VA is required to consider the 
appellant's service-connected disabilities in the context of 
his employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1999).

In this case, the appellant does not meet the percentage 
requirements for a total disability rating under section 
4.16(a) because he has only one compensable service-connected 
disability which, at the maximum schedular rating provided by 
law, is rated less than 60 percent disabling.  He is 
therefore precluded by law for consideration for a total 
disability based on individual unemployability rating under 
section 4.16(a).  However, if the RO determines that the 
evidence in a particular case shows that a veteran is 
nevertheless unemployable by reason of his service-connected 
disability, the RO may, under section 4.16(b) submit the case 
for consideration by the Director, Compensation and Pension 
Service.  Neither the RO nor the Board is authorized to grant 
benefits under section 4.16(b), but they may consider whether 
a case warrants referral for extra-schedular consideration by 
the Director, Compensation and Pension Service, because they 
have determined that a appellant is unemployable due to 
service-connected disabilities and that the case therefore 
warrants such referral. Floyd v. Brown, 9 Vet App 88, 95-96 
(1996); Bagwell v. Brown, 9 Vet. App. at 338-39 (1996). 

After a thorough review of this case, the Board concludes 
that the RO has failed to provide an adequate statement of 
reasons or bases to support its decision not to refer this 
matter to the Director, Compensation and Pension Service, for 
consideration of an extraschedular rating evaluation.  
38 C.F.R. § 4.16(b) states that "[t]he rating board will 
include a full statement as to the veteran's . . . employment 
history, educational and vocational attainment and all other 
factors having bearing on the issue."  The RO's statement of 
the case on this issue, dated June 1999, merely proclaims 
that the appellant "has not been found unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities."  Accordingly, the RO should 
reconsider the appellant's service-connected disabilities in 
the context of his employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue, and to provide the appellant with a full 
statement of these factors, in accordance with due process 
requirements, and their impact on the determination as to 
whether the appellant is able to attain and maintain gainful 
employment. 38 C.F.R. § 4.16(b) (1999).

B.  Extra-Schedular Consideration Pursuant to 38 C.F.R. 
§ 3.321

As noted above, the appellant's service-connected vascular 
headaches are currently rated at the maximum schedular 
evaluation under Diagnostic Code 8100.  Thus, the Board 
concludes that the appellant has sufficiently alleged 
entitlement to extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(1999).  

Although similar, entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 
38 C.F.R. § 4.16(b) are based on different factors.  See 
Kellar v. Brown, 6 Vet. App. 157, 161 (1994).  

Section 3.321(b)(1) provides the following as to the 
exceptional case where schedular ratings are inadequate: 

To accord justice . . . to the exceptional case where 
the schedular evaluations are found to be inadequate, 
the Chief Benefits Director or the Director, 
Compensation and Pension Service [at VA Central Office 
[**37] (VACO)], upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.
38 C.F.R. § 3.321(b)(1).  

In Colayong v. West, the Court of Appeals for Veterans Claims 
(Court) stated that "[w]here there is evidence in the record 
that shows exceptional or unusual circumstances or where the 
appellant has asserted that a schedular rating is inadequate, 
the Board must specifically adjudicate the issue of whether 
an extraschedular-rating analysis is appropriate and, if 
there is enough such evidence, the Board must direct that the 
matter be referred to the VACO for consideration." See 
Colayong v. West, 12 Vet. App. 524, at 536 (1999); Shipwash, 
8 Vet. App. at 224; Fisher (Raymond), 4 Vet. App. at 60; see 
also 38 U.S.C. § 7104(c); 38 C.F.R. §§ 14.509, 19.5, 
20.101(a) (1999); Bagwell, 9 Vet. App. at 338-39; VA G.C. 
Prec. 6-96 (Aug. 16, 1996) (requiring referral to VACO for 
consideration of extraschedular rating when claimant asserts 
that schedular rating is inadequate).  "Under those 
circumstances, if the case is not referred to the RO for 
referral to the VACO for consideration of an extraschedular 
rating evaluation, the Board must provide an adequate 
statement of reasons or bases for its decision not to so 
refer it." Colayong, 12 Vet. App. at 536; see Bagwell, 9 
Vet. App. at 339; Shipwash, 8 Vet. App. at 224. "The 
statement must be adequate to enable a claimant to understand 
the precise basis for the Board's decision, as well as to 
facilitate review in this Court." Allday, 7 Vet. App. at 527. 

As noted in the Board's prior remand, dated September 1998:

At the March 1998 hearing held before the 
Board, the veteran testified that he has 
been unable to work since the "[l]ate 
eighties" due to his service-connected 
vascular headaches.  The report of his 
most recent VA neurological examination, 
dated November 1997, indicated that the 
veteran's "disability in terms of time 
not able to be productive seems 
significant."

The VA neurological examination, dated October 1998, noted 
that the appellant's "headaches are prolonged.  The patient 
reports that the severe headaches last up to two weeks or 
three weeks and that he gets again the headaches."  Thus, it 
is clear that the evidence of record shows exceptional or 
unusual circumstances, and the Board must specifically 
adjudicate the issue of whether an extraschedular-rating 
analysis is appropriate. See Colayong, 12 Vet. App. at 536.

In March 1999, the RO issued a supplemental statement of the 
case concluding that "the evidence does not show a marked 
interference with employment."  The RO failed to provide any 
basis for this conclusion.  Accordingly, the Board concludes 
that a remand is necessary for the RO to reconsider the 
appellant's claim for an increased disability evaluation for 
the appellant's service-connected vascular headaches and 
provide an adequate statement of reasons or bases for its 
decision concerning the issue of entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(1999). See 
Colayong v. West, 12 Vet. App. 524, at 536 (1999).

Because the outcome of the adjudication of this claim may 
affect the appellant's disability rating for his 
service-connected headache disability -- and therefore may 
affect whether he may be considered for a total rating based 
on individual unemployability under 38 C.F.R. § 4.16(a) -- 
the Board finds that this claim is inextricably intertwined 
with the claim for a total rating based on individual 
unemployability and must be deferred pending the results of 
the RO's action.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant should be asked to 
provide a list of those who have treated 
him for his service-connected vascular 
headache disorder during the pendency of 
this appeal, and the RO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims file.  These records should be 
associated with the claims file.

2.  After reviewing the appellant's 
claims file, the RO should conduct any 
additional development, including 
examinations and/or information requests, 
it feels is necessary or desirable to 
proper evaluate the appellant's claims.

3.  The RO should readjudicate all of the 
issues on appeal.  In evaluating the 
appellant's claim for an increased 
disability evaluation for the appellant's 
service-connected vascular headaches, 
consideration should be given to the 
issue of entitlement to an extra-
schedular evaluation under 38 C.F.R. § 
3.321(b)(2).  In doing so, the RO should 
provide a statement of reasons or bases 
for any findings concerning the 
appellant's ability to maintain 
employment.

4.  The RO should then readjudicate the 
claim for a total disability rating based 
on individual unemployability considering 
the evidence in its entirety.  The RO 
should consider this issue in the context 
of the appellant's employment history, 
educational and vocational attainment, 
and all other factors having a bearing on 
the issue, and provide the appellant with 
a complete statement of these factors. 
38 C.F.R. § 4.16(b) (1999).

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




